DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at each periphery of a rear end of a vehicle”” in claim 8 line 2 and in claim 14 line 2 is considered to be indefinite.  How many peripheries does the rear end of a vehicle have?  In accordance with the common usage of the term periphery, the rear end of a vehicle only has one periphery.  A vehicle has one periphery.  The commonly accepted meaning for periphery is; the outer limits or edge of an object.  
In claim 8 lines 2-3 the phrase “a deployable panel located at each periphery of a rear end of the vehicle, each deployable panel “, is considered to be indefinite as it lacks proper antecedent basis.  The applicant has only positively recited “a” deployable panel not a plurality 
In in line 1 of claims 18 and 19 the phrase “the sensor” lacks proper antecedent basis.  Note with respect to claim 19 an anemometer has already been recited in claim 17.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

6.	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guenzel US Patent No. 9,327,775.
The Guenzel patent discloses a vehicle having deployable first and second airfoil panels positioned on opposite rear quarter panels of the vehicle that are deployed in employing the method comprising:
(claim 14) monitoring, via a processor, a vehicle speed (see paragraph #21); determining, via the processor, whether the vehicle speed is above or below a threshold value (paragraphs 10, 18, 21, 22); and
when the vehicle speed is above or equal to the threshold value, deploying at least one deployable panel of the plurality of deployable panels to an extended state(paragraph 34) 

In regard to claim 15 Guenzel discloses operating the panels such that whenever the vehicle speed is below the threshold value, retaining the at least one deployable panel of the plurality of deployable panels in a retracted state (see paragraph 21).

In regard to claim 16 Guenzel discloses operating the panels such that whenever the vehicle speed is above the threshold value, the extended state is at a length proportional to the vehicle speed (see paragraph 21).

In regard to claim 17 Guenzel discloses operating the panels such that it receives via the processor, sensor information from a sensor (paragraph 21) installed in the vehicle; and
based on the sensor information, via the processor, determining whether to deploy one deployable panel of the plurality of deployable panels to an extended state or at least two deployable panels of the plurality of deployable panels to an extended state (paragraph 21).




  .
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Del Gaizo et al US Patent Publication No. 2019/0337577.
The applied reference has a common assignee, GM Global Technology with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
The Del Gaizo et al publication discloses a vehicle deployable panel (34) comprising:
(claim 1) a telescopically adjustable body (35, 37), wherein, when in a retracted state, the body is configured to be enclosed within a portion of the vehicle located at the periphery of a rear end of the vehicle (see figure 3), and wherein, when in an extended state, the body is  lateral with respect to the periphery of both a bumper and a portion of a rear quarter panel of the vehicle (the panel body 37 is positioned at the bottom peripheral edge  of the bumper and extends across the entire width of the vehicle to the bottom peripheral edge of the left quarter panels, see paragraph #25) so as to diminish one or more vortices of whirling air generated in proximity to a rear wheel well (see figure 4 wherein the panel is shown as being attached adjacent the rear wheel well) of the vehicle 
and a linear actuator (40, see paragraph #26 ) adjacent to the body, the linear actuator configured to telescopically adjust the body from the retracted state to the extended state or somewhere therebetween (see paragraph #26 ).

In regard to independent claim 8, Del Gaizo meets all the limitations as applied above in independent claim 1 ; in addition to these limitations claim 8 recites that a deployable panel is located at the periphery of each rear end of the vehicle.  The deployable panel 37 is positioned at the bottom peripheral edge  of the bumper and extends across the entire width of the vehicle to the bottom peripheral edge of both the left and right rear quarter panels, see paragraph #25).  

In regard to independent claim 14, Del Gaizo discloses a method to deploy one deployable panel comprising:
monitoring, via a processor, a vehicle speed (see paragraph # 8);
determining, via the processor, whether the vehicle speed is above or below a threshold value (see paragraph #s 10-12); and
when the vehicle speed is above or equal to the threshold value, deploying at least one deployable panel (see paragraphs # 10) of the plurality of deployable panels to an extended state, wherein, when in the extended state, a body of the deployable panel of the plurality of deployable panels is lateral with respect to the periphery of both a bumper and a portion of a rear quarter panel of the vehicle so
as to diminish one or more vortices of whirling air generated in proximity to a rear wheel well of
the vehicle (paragraph #27).



In regard to independent claim 16, Del Gaizo in paragraph #s 28 & 34 discloses when the vehicle speed is above the threshold value, the extended state is at a length proportional to the vehicle speed.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rieder EP 698546 in view of Aider FR 2854858 .
The Rieder patent discloses a two part (see 18,19) telescopic adjustable spoiler panel on a vehicle for deployment to improve stability by reducing lift on the rear axle and also for reducing drag. The Rieder spoiler was telescopically designed to limit the space required for stowing it within the vehicle body. 
The Rieder air guiding panel comprising:
(claim 1) a telescopically adjustable body (see 7), wherein, when in a retracted state, the body is configured to be enclosed within at least a portion (see 13) of the vehicle , and wherein, when in an extended state, the body is configured to reduce aerodynamic drag generated during movement of the vehicle or increase aerodynamic stability against external forces impacting at least one side of the vehicle; and
a linear actuator installed within the body the , the linear actuator configured to telescopically adjust the body from the retracted state to the extended state or somewhere therebetween (in .
	
The claimed invention is distinguishable from Rieder’s deployable panel by its recitation of the telescopic panel being in a lateral position with respect to a periphery of both a bumper and a portion of a rear quarter panel.
	The Aider publication discloses a vehicle having rotating cylinder devices for reducing the aerodynamic drag and lift of the motor vehicle.  The description (see translation provided) details how the edges of the vehicle located at 10, 11, 12, 13 and 14 in figure 2 create vortices and low pressure zones increasing drag on the vehicle.  The description controls the separation of flow and vortices by modifying the boundary conditions of the flow on these edges.  The description discloses employing the rotating cylinder at one or more or all of these edges.      
	It would have been obvious at the time of the effective filing date of the instant application to modify Rieder's vehicle to incorporate two more telescopic panels (7) one panel positioned at the peripheral edge formed between the rear bumper and left rear quarter and the second panel between the rear bumper and right rear quarter as taught by Aider in figure 2 to further reduce drag.
In regard to independent claim 8, Rieder in view of Aider meets all the limitations as applied above in independent claim 1 ; in addition to these limitations claim 8  recites that a deployable panel is located at the periphery of each rear end of the vehicle.  The Aider publication discloses the cylinder devices being positioned at each rear end peripheral edge (14, 14 as seen in figure 2).

 
13.	Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being patentable over Rieder EP 698546 in view of Aider FR 2854858 .as applied to claim 1 above, and further in view of Said US Patent No.7,225,694 and Mayumi et al. US Patent Application Publication No. 2008/015084.
The teachings of Rieder and Aider meet the limitations to the claims as applied above. 
The claimed invention is distinguishable from the Rieder’s vehicle deployable panels as modified by Aider by its recitation of parallel telescopic drive screw actuators.
Said discloses a telescopic actuator that is disclosed as being useful as an actuator in a vehicle control system, see paragraph #5, including a linear drive actuator, also see paragraph #5. The Said drive screw 32 rotates within cooperating threads 54a of an intermediate screw drive 34 which has external threads 54b. The intermediate screw drive 34 external threads drive a third internally threaded bore hole 56a. Figure 2 illustrates the concentric walls 22, 24, 26 and 28 in the collapsed retracted position and Figure 3 illustrates the telescopic actuator partially deployed.
It would have been obvious at the time of the effective filing date of the instant application to incorporate a telescopic actuator as taught by Said with Rieder’s 
The Mayumi publication discloses a longitudinal actuator having a central motor driven gear (see figure 3a) that drives first and second lead screws (see figure 1) that provide linear movement of an output. The dual drive screws having transmission gears on symmetrically opposed sides of the motor driven gear (figure 3a) reduces radial load on the motor bearings and tooth stress thereby improving durability in comparison to just one drive screw , see paragraph #25.
It would have been obvious at the time of the effective filing date of the instant application to employ two of Said's telescopic linear actuators driven by a common actuation gear as taught by Mayumi to deploy the spoiler panel of Rieder's as modified by Aider to provide a more durable deployable panel system.

In regard to claims 2 and 9 these limitations are disclosed in the above recited prior art as follows, an actuation gear (see Mayumi pinion in figure 2B);
first and second internal rods being in operative contact with the actuation gear (see first and second lead screws in figure 1 of Mayumi);
first and second intermediate rods (see intermediate driven screws at 34 in Said) operatively connected to the first and second internal rods;
first and second end tubes (see telescoping driven screws 32, 34, 36 and 38, paragraph 14 in Said) being operatively connected to the first and second intermediate rods; wherein, when the actuation gear is rotated in a first direction, the first and second internal rods will rotate respectively such that the first and second intermediate rods will both rotate respectively and telescopically extend away from the first and second internal rods and the first and second end tubes will telescopically extend away from the first and second intermediate rods, (see paragraph 16 in Said); and
wherein, when the actuation gear is rotated in a second direction, the first and second internal rods will rotate respectively such that the first and second intermediate rods will both rotate respectively and telescopically retract towards the first and second internal rods and the first and second end tubes will telescopically retract towards the first and second intermediate rods (see paragraph 18 in Said).

In regard to claims 3 and 10,  these limitations are disclosed in the above recited prior art as follows, the first and second internal rods each having a threaded exterior (see threads on screw 32, Said);
the first and second intermediate rods each having a threaded exterior (see 54b, Said) and a threaded bore hole (54a, Said); and
the first and second end tubes each comprising a threaded bore hole (see 56a, Said). 

In regard to claims 4 and 11, these limitations are disclosed in the above recited prior art as follows, the body comprises a plurality of plates (see 18,19 in Rieder) operatively connected to each other so as to allow telescopic adjustment of the deployable panel, the plates configured to house (see driven screws 32, 34, 36, 38 in corresponding housing sections 22, 24, 26, 28 of Said) at least a portion of the linear actuator.

14.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable. Rieder EP 698546 in view of Aider FR 2854858,  Said US Patent No.7,225,694 and Mayumi et al. US Patent Application Publication No. 2008/015084. over as applied to claim 4 above, and further in view of Wang US Patent No. 7,712,389.
The teachings of Rieder, Aider, Mayumi and Said meets the limitations to the claims as applied above.
The claimed invention is distinguishable from Rieder as modified by Aider/Said/Mayumi by its recitation of plate flanges for mounting the internal drive rods and intermediate drive rods and the end tubes being mounted to the third end plate.
The Wang patent discloses a telescopic apparatus driven by parallel screws including a housing having telescopic plates 5, 6, 7 that are connected to the driven screws by flanges 24 as seen n figure 6.
It would have been obvious at the time of the effective filing date of the instant application to further modify Rieder as modified by Said/Mayumi/Aider to employ plate flanges as taught by Wang to couple the deployable spoiler plates to the parallel driven screws so as to securely connect the plates onto the driven screws in Rieder as modified by Said/Mayumi. Further it would have been obvious as taught by Wang at 7, 34 to connect the driven end tube in Rieder as modified by Said/Mayumi directly to the third plate for greater stability.
Claims 5 and 12 meet these limitations which are disclosed in the above recited prior art as follows:

(claim 5) the first and second internal rods are mounted to a fist plate via a first flange(see bottom flange 24 in figure 6 of Wang);

the first and second end tubes are mounted directly to a third plate (see threaded tub 34 in Wang directly connected to very top of housing unit 7, Wang).


15.	Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Guenzel US Patent No. 9,327,775 in view of Auden et al US Patent Application Publication No. 2018/0015958.
The Guenzel patent discloses the limitations of the claimed invention as applied above.
The claimed invention is distinguishable from the Guenzel’s method of deploying airfoil panels by its recitation of a processor receiving wind and speed information from an anemometer (claim 17) to determine whether to deploy a panel. 
The Auden eta l publication discloses employing a microprocessor controller  (paragraph 27) deploying vehicle airfoils to reduce uplift and improve stability.  Auden et al  in paragraphs 29 and 31 discloses employing a pitot tube anemometer for measuring the velocity of ambient wind. 
It would have been obvious at the time of the effective filing date of the instant application to modify Guenzel’s method of deploying  vehicle airfoil panels to incorporate an anemometer reading as taught by Auden et al into Genzel’s method to better ensure stability of the vehicle.
In regard to independent claim 18,  the micro-controller in Auden et al along with the anemometer also discloses employing data from a yaw rate sensor on the vehicle, see paragraph 29.  
.
16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Guenzel US Patent No. 9.327,775 in view of in view of Auden et al US Patent Application Publication No. 2018/0015958 and further in view of Cha et al US Patent Application Publication No. 2019/0002039.
The Guenzel and Auden publications disclose the limitations of the claimed invention as applied above.
The claimed invention is distinguishable from the Guenzel’s method of deploying airfoil panels as modified by Auden by its recitation of having a processor that receives vehicle location and local weather information as inputs in determining whether a panel or at least two panels should be deployed.  
Auden as applied to claim 21 above teaches based on input sensors the microprocessor selectively operating each of a plurality of deployable airfoil panels individually, see paragraphs 25-30.
The Cha et al publication discloses receiving, via a processor, vehicle location information and weather information a (see paragraph 51, 71); and based on the vehicle location information and weather information, via the processor, determining whether to deploy one deployable panel of the plurality of deployable panels to an extended state.
.

Response to Arguments
18.	Applicant’s arguments with respect to claims 1-5 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw